OPINION OF THE COURT
Per Curiam.
On January 30, 1998, the respondent pleaded guilty in the County Court, Nassau County, before the Honorable Justice *81Donald E. Belli, to the crimes of attempted insurance fraud in the third degree, in violation of Penal Law §§ 110.00 and 176.20, and scheme to defraud in the first degree, in violation of Penal Law § 190.65. Both crimes are class E felonies. During his plea allocution, the respondent admitted that on or about May 24, 1996, he knowingly submitted a no-fault application alleging lost wages on behalf of another person. That person obtained in excess of $3,000 from Liberty Mutual Insurance Company. The respondent made the submission with intent to defraud the insurance company.
The respondent further admitted that between approximately March 28 and November 15, 1996, he engaged in an ongoing scheme of submitting false and fraudulent statements to Liberty Mutual and Zurich Insurance Company regarding the disability status of another person. As a result of this ongoing scheme, that person received in excess of $1,000.
On March 13, 1998, the defendant was sentenced to time served and five years’ probation.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Scott E. Garil, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Scott E. Garil is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.